Citation Nr: 0911593	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  98-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel






INTRODUCTION

The veteran had active military service from July 1960 to 
February 1980.  However, service after July 24, 1976, is 
considered to have been under conditions under than honorable 
and is considered a bar to benefits. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in August 2008 after being Remanded 
from the United States Court of Appeals for Veterans Claims 
regarding a Board decision rendered in October 2004. This 
matter was originally on appeal from rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.
  

FINDING OF FACT

During the entire appeal period, the veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
and mood due to such symptoms as depression, intermittent 
suicidal ideation, inability to maintain personal hygiene, 
flashbacks, intrusive thoughts, impaired sleep with 
nightmares; the veteran's PTSD is not manifested by total 
occupational and social impairment.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
an evaluation of 70 percent, but not greater, for service-
connected PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's August 2008 Remand, RO requested 
medical and adjudication records from the Social Security 
Administration (SSA) for all benefits granted in November 
1996, and issued a Supplemental Statement of the Case.  With 
respect to the request records, SSA responded that records 
were not available, that the file had been destroyed, and 
that records were previously supplied to VARO/Lincoln on 
March 6, 2003 and June 3, 2004.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's [date] Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Letters dated in December 
2003, May 2004, and March 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2004 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet App. at 
120.  

The March 2006 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in January 2009.  

The veteran's service treatment records, VA medical treatment 
records, SSA records, and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The veteran was also accorded VA examinations in June 2002 
and September 2008.  38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
PTSD since he was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The September 2008 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130 
(2008).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.   Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Codes 9411-9440, which became 
effective on November 7, 1996, a mental condition that has 
been formally diagnosed, but the symptoms of which are not 
severe enough either to interfere with occupational and 
social function or to require continuous medication warrants 
a 0 percent evaluation.  

A 10 percent rating requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

The current 50 percent disability rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  Id.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The findings of record indicate that the veteran's PTSD 
symptoms match rating criteria for a 30 percent rating 
(depressed mood, chronic sleep impairment), rating 
criteria for a 50 percent rating (flattened affect, 
circumstantial speech, impairment of memory, and difficulty 
in establishing and maintaining effective work and social 
relationships) and rating criteria for a 70 percent rating 
(suicidal ideation, neglect of personal appearance and 
hygiene, and difficulty in adapting to stressful 
circumstances). 

VA outpatient treatment records from December 1997 to 
December 2008 indicate that the veteran has, consistently 
experienced depression, intrusive thoughts/ flashbacks, sleep 
impairment with nightmares, and has, at different times, 
experienced suicidal ideation, paranoia, problems with 
maintaining personal hygiene, memory loss, difficulty 
concentrating, irritability, and hypervigilance.

Global Assessment Functioning (GAF) scores assigned during VA 
outpatient treatment from December 1997 to December 2008 
range from 51 to 75.  GAF scores of 65, 60, and 51 were 
assigned on VA examinations in July 1988, June 2002, and 
September 2008, respectively.  A GAF of 44 was assigned in 
January 2002 by a private psychiatrist.  

Prior to the filing of his claim for service connection for 
PTSD, the record indicates that the veteran was receiving 
ongoing mental health care for dysthymia and anger issues.  
These records also note the veteran's weight being around 400 
pounds and the veteran suffering from coronary artery disease 
(CAD), diabetes mellitus, sleep apnea, and congestive heart 
failure.   A January 1997 consultation report noted that the 
veteran was having problems in numerous areas, there was 
conflict in his family, the veteran was recently unemployed, 
and he was having financial problems.  In March 1997, the 
veteran complained of having more dreams about Vietnam, 
feeling depressed, but having no problems sleeping.  In June 
1997, the veteran was diagnosed with mild to moderate 
dysthymia and adjustment disorder NOS (losing job).  In 
August 1997, the record indicates that the veteran's wife was 
also disabled with rheumatoid arthritis.

The veteran's VA treatment records indicate that in January, 
March, and June 1998, the assessment for the veteran was 
moderate dysthymia, and the GAF assigned in June 1998 was 75.  

A March 1998 letter from L.S.S., Readjustment Counseling 
Specialist, noted that the veteran reexperiences his 
traumatic stressor with frequently becoming upset and 
distressed when something happens that reminds him of the 
military.  The veteran also reported nightmares, avoidance, 
numbing, increased arousal, and impaired sleep.  It was noted 
that the veteran was rarely able to get emotionally close to 
others.  L.S.S. noted that it was frequently true that it 
seemed like the veteran had no feelings, and that it was very 
true that the veteran did not laugh or cry at the same things 
that other people did.  The veteran also reported three 
previous suicide attempts between March 1987 and January 
1990.  

A July 1998 letter authored by Dr. D.D.P. noted that the 
veteran experienced flashbacks, nightmares, difficulty 
maintaining a loving and caring attitude towards others, a 
general loss of interest in life and periodic depressions, 
avoidance of activities that would arouse recollections of 
Vietnam, irritability, difficulty recalling events of combat 
in Vietnam, difficulty concentrating, mood shifts, and sleep 
problems.  Dr. D.D.P. noted that the veteran had been married 
twice, the first marriage ending in divorce, but noted that 
the veteran had been married to his second wife for some 25 
years and noted that the marriage was stable.  Dr. D.D.P. 
noted that the veteran had had approximately 10 jobs, holding 
none for longer than about 9 to 12 months.

Mental Status examination demonstrated that he was well 
oriented to time, place, and person and was able to follow a 
goal idea without difficulty.  There was no evidence of any 
fragmentation of thought or any underlying thought 
disturbance.  Affect showed moderate anxiety and moderate 
depression.  Intelligence was judged as average or above.  
Abstract conceptualization was intact and recent and remote 
memory were also intact.  Obsessive-compulsiveness did not 
appear to be prominent.  The veteran reported episodic 
suicidal thoughts, although none at the time of the 
evaluation and denied any hallucinations or delusions.  
Insight appeared partly impaired and judgment was intact 
without need of assistance to manage his own financial 
affairs.  PTSD was diagnosed, moderate in severity as well as 
severe dysthymia, and possible moderate major depression.  A 
GAF of 65 was assigned.

A September 1998 VA treatment record notes that the veteran 
had been taking Effexor, but was unsure whether it was 
helping.  He reported that he does take interest in hobbies 
and was as active as his physical stamina allowed.  He 
reported no suicide ideations for one week and no plan.  The 
veteran reported previous attempts, 6 or 7 times, he never 
told anyone but would take pistol out contemplating but 
someone would intervene and stay with him until he felt 
better.  In October 1998, the veteran denied suicidal 
ideation.  A December 13, 1998, psychiatric note indicates 
that the veteran discussed his PTSD stressor with his VA 
psychiatrist, Dr. C.P.S.  The veteran reported "blackouts" 
(i.e., amnesia for parts of his Vietnam tour), nightmares, 
some daytime memories, and trouble with anger, and depressive 
symptoms.  The veteran reported that he had no close friends.    

Mental status examination demonstrated that his mood was 
"not bad," he had no psychotic symptoms, he admitted to 
occasional suicidal ideation at times but had no plan or 
intention.  The assessment was PTSD, Depression NOS (related 
to general medical conditions and PTSD).  

The veteran was seen on January 15, 1999 by Dr. C.P.P. who 
noted that the veteran had suffered the sudden and unexpected 
death of his wife on December 18th.  They had been married 
since 1970.  

In a January 27, 1999, report, B.P., the mental health 
provider, noted that the veteran worried to the point of 
being paranoid that the police suspected he was responsible 
for his wife's death.  The veteran also noted that since his 
wife's death, he had thoughts of taking his life but denied 
that he was suicidal at that time.  The veteran reported 
nightmares and demonstrated flat affect and depressed mood 
but was unable to cry.  The veteran's social activities were 
noted to be minimal and that he started PTSD group the week 
prior.

In April 1999, the veteran noted that he had no close friends 
and that the only friends he had he met in the PTSD group but 
that he was thinking about dating.  A GAF of 55 was assigned 
by Dr. C.P.S.  

In May 1999, the veteran reported an increase in sleeping 
problems and nightmares.  B.P. noted that the veteran was 
lonely, missed his wife, and was socially withdrawn. 

In July 1999, the veteran was reportedly having problems with 
a man who had been calling and threatening him.  He was 
dressed in soiled clothing, his mood was depressed, and he 
had a flat affect.  A GAF of 45 was assigned by B.P.  

In August 1999, the veteran reported that he remained 
inactive, generally spending his days watching television and 
doing cross word puzzles.  The veteran reported that he 
occasionally babysat for his daughter with his grandson and 
that he only went out for appointments and to get groceries.  
The veteran reported that he had no contact with his older 
five children since his wife's death.  The veteran reporting 
having nightmares and admitted some death wishes but had no 
formed suicidal ideation, intentions or plan. The veteran was 
also having paranoid thoughts about person in his apartment 
complex being against him and spreading rumors about his time 
in Vietnam and the traumatic happenings.  

In September 1999, the veteran reported being bored and not 
getting out of the house much at all.  B.P. noted that the 
veteran had a helpless and hopeless type attitude, was 
lonely, but had no suicidal thoughts.  

In October 1999, B.P. noted that the veteran's grooming had 
improved, that he appeared depressed as evidenced by little 
motivation for change in his life, that his affect was more 
lively, and that his insight was fair.  B.P. also noted that 
the veteran continued to isolate too much, that he sat at 
home days on end, but that he looked forward to his grandson 
coming for the weekends.  B.P. also noted that suicidal 
thoughts were less, but that there was no progress in finding 
a part-time job and that it appeared that he had given up 
trying to find one.  

In November 1999, B.P. noted that the veteran had poor self-
worth, negative attitude, obsessive thoughts, suicidal 
thoughts daily, and no pleasure.  B.P. noted that the 
veteran's grooming was not as good and he looked a little 
unkempt, he had very negative thoughts everday, and was 
socially withdrawn.  B.P. noted that it was apparent that the 
veteran had numerous problem areas, that he had a tendency to 
keep a distance from others, and felt powerless over issues 
in his life.  

In December 1999, Dr. C.P.S. noted that the veteran was well 
groomed, his mood was "pretty good," his affect was pretty 
flat and guarded, his speech was though, and his thought was 
rational and goal directed.  There were no unusual 
preoccupations, no perceptual abnormalities, and no homicidal 
or suicidal ideations, intentions, or plans.  A few days 
later, however, B.P. noted that the veteran's grooming had 
decreased and his clothing was soiled, and his hair was not 
washed or combed.  

The Board notes that GAFs of 51 were assigned from August 
1999 to December 1999.  

VA treatment records dated between January 2000 and June 2000 
showed slight improvement in his condition.  An 
antidepressant trial with Citalopral was started in April 
2000.  A GAF of 52 was assigned by B.P. in February 2000 and 
April 2000.  A GAF of 55 was assigned by B.P. in May 2000.  
Dr. C.P.S. noted that despite the veteran's lack of 
awareness, it seemed to him and other members of his PCT 
group that the veteran seemed to have showed more activity 
and socialization since he started his medication.  B.P. 
noted that the veteran appeared to be doing better in group, 
that he was working on getting out with others and sharing of 
himself.  In June 2000, the veteran reported that he had been 
spending a lot of time with a significant other, and it was 
noted that he had a smile on his face throughout the group, 
which was different for him.     

A July 2000 SSA Determination and Transmittal record notes 
that the veteran's disability continues with depression and 
PTSD as the primary diagnosis and obesity as the secondary 
diagnosis.

VA treatment records dated between August 2001 and December 
2001 showed no real improvement or deterioration in his 
condition.  It was noted in September 2001, that his grandson 
was essentially living with the veteran.  It was noted in 
October 2001, that the veteran had a female friend visit over 
the weekend.  In November 2001, it was noted that the veteran 
had been isolated, doing crossword puzzles and listening to 
music.  The veteran also reported that someone turned him in 
for having his grandson stay at his apartment, which was 
against the rules.  In December 2001, the veteran reported 
feeling hopeless and thought about a gun but took a nap 
instead and felt better afterwards.  

A January 2002 letter authored by Dr. M.C., Psychologist, 
noted that the veteran reported flashbacks and nightmares of 
his Vietnam stressor.  Dr. M.C. provided a summary of the 
veteran's history including his family life prior to military 
including his abusive stepfathers, his education, his 
military experience including the claimed in-service 
stressor, his marriages, and his relationship with his 
children.  Dr. M.C., noted that as if to reinforce the 
already decided upon notion, the veteran's personality is 
disordered as he was literally within months of retiring from 
the Army but that the veteran reported that he experienced a 
severe conflict with another office and non-commissioned 
officer and making it sound as if he would be blackmailed for 
going above someone else's head, he was given the choice of a 
General Court Marshall or leaving the service.  Dr. M.C. 
stated that he could not imagine what the veteran must have 
done in order to earn a General Court Martial but that under 
the circumstances of his reports, he was simply noting what 
he was told.  

In addition, Dr. M.C. noted the veteran's poor sleep with 
nightmares and flashbacks that take the form of visual 
auditory and olfactory memories, his complaints of medical 
problems, his social isolation, and his passive but chaotic 
lifestyle and opined that the veteran was so despondent that 
it appeared that he had given up.  In addition, Dr. M.C. 
noted that although the veteran denied wanting to hill 
himself, he wondered whether or not the veteran had tried it 
and questioned whether the veteran was being genuine in 
telling him that he "doesn't really think about it."  The 
veteran was noted to be depressed, despondent and with some 
anxiety.  The veteran's mental content was pre-occupied with 
his general medical and psychiatric condition but he did not 
ruminate about Vietnam as much as others Dr. M.C. has seen 
tend to do.  Dr. M.C. noted that he saw a remnant of 
compulsive thinking and that the veteran denied any psychotic 
experiences.  The veteran demonstrated severe difficulty in 
concentration.  Dr. M.C. noted that the veteran presents 
himself as a quite unusual man living virtually in a state of 
isolation in a fair sized city in which he was actually born 
and raised with virtually no outside contact except for his 
doctor appointments.  Dr. M.C. diagnosed PTSD, major 
depression without psychotic features, and dissociative 
amnesia.  Dr. M.C. also diagnosed personality disorder NOS 
with narcissistic and avoidance features.  A GAF of 44 was 
assigned.

In June 2002, the veteran underwent a VA PTSD examination.  
However, the veteran's claims file was unavailable.  The 
veteran reported intrusive recollections of combat, nightly 
nightmares, and flashbacks (the last one occurring in January 
2002).  The veteran reported avoidant behavior, arousal 
symptoms including sleep disturbances, hypervigilance and 
startle response.  The veteran reported periods of 
forgetfulness ranging from a few minutes to a few hours and 
on one occasion for over a day.  The veteran reported 
depressive symptoms, but denied being suicidal or homicidal 
and reported three suicide attempts, the last being over two 
years prior.  The veteran reported having two girlfriends.  
The veteran reported two marriages, and six children, two 
with his first wife and four who he adopted with his second 
wife.  His clothes were noted to be clean.  His mood was 
dysphoric, his affect was constricted but appropriate, and 
his speech was normal.  There was no evidence of delusions or 
hallucinations.  The veteran was oriented to time, person, 
place, and situation, he was spontaneous during the 
interview, and there was no clouding of sensorium.  Short-
term and long-term memory were intact, and he could abstract 
to some extent.  The veteran was noted to have some insight 
into his condition, and his judgment was intact except for 
amnestic periods.  The examiner opined that he was not 
employed at that time but that his PTSD by itself would not 
render him unemployable but suggested that the veteran be 
considered not competent for compensation purposes due to his 
amnestic periods.

VA treatment records from July 2002 show slight improvement 
in the veteran's condition.  The veteran's speech was soft 
and fluent, his mood appeared euthymic, and his thoughts were 
rational and goal directed.  There were no unusual 
preoccupations or delusions, hallucinations, or homicidal or 
suicidal ideation.  A GAF of 55 was assigned.   

VA treatment records from January 2003 to December 2003 
indicate that the veteran married in February 2003.  
Discussions in his PTSD group and individual therapy sessions 
focused around his wife, their children especially those who 
are on active duty, and physical complaints.  Mental status 
examination in June 2003 showed that the veteran was unshaven 
in soiled clothing, he exhibited no agitation or any strong 
emotions, and his speech was droning.  His mood was bland and 
matter-of-fact, his thoughts were rational, but he had a 
great deal of somatic preoccupation.  There were no 
hallucinations, no homicidal or suicidal ideation, intensions 
or plans.  Dr. D.P.S. noted that with respect to his PTSD, 
there were some flare-ups in symptoms either from this or the 
sleep disorder.  GAF of 55 was assigned.

In July 2003, the veteran reported that his wife said that he 
mumbled in his sleep about death and pleading for his life.  
He reported some nights not sleeping and having a fear of 
going to sleep.  

Mental status examination in September 2003 revealed that the 
veteran was clean shaven but in soiled and torn clothing.  He 
appeared related and calm, his speech was fluent, and his 
mood appeared to be euthymic.  The veteran's things was 
rational and goal directed, he had no hallucinations, and he 
denied homicidal or suicidal ideation.  GAF assigned was 55.  

The record indicates that the veteran had numerous canceled 
appointments due to falling.  A February 2004 Addendum 
states, "This is a repeating theme - one of disastrous self-
neglect.  We have tried to intervene many times before and 
generally we are rebuffed.  We have discussed veteran's home 
or nursing home care with him, but he will probably not be 
interested because he just married a year ago.  Spouse, 
however, also is having many medical problems too and he 
certainly can't be a care giver for her.

In April 2005, the veteran reported recurrent nightmares 
about his service in Vietnam, dead children, body parts, and 
also nightmares about his family members who had already died 
and some about living loved ones dying.  He reported he could 
not sleep until 1-2 am which he reports was due to his 
hypervigilance since it was during this time that they 
usually got hit while in service.  Mental status examination 
revealed fair hygiene, depressed mood, and congruent affect, 
normal speech and though processes, no suicidal or homicidal 
ideation.  A GAF of 55 was assigned.

In June 2005, the veteran reported that after his February 
hospitalization for congestive heart failure and pneumonia, 
he really didn't care about taking care of himself but that 
since then, he is trying.  The veteran was fairly well 
groomed, his speech was normal, and his mood appeared to be 
euthymic.  His though was rational and goal directed and he 
exhibited no perceptual distortions or death wishes.  

In April 2006, the veteran reported problems sleeping and it 
was suggested that the veteran might have REM sleep disorder.

The veteran underwent a VA examination in September 2008.  
The examiner noted that the veteran was on anti-depressant 
and anti-anxiety medication, Citalopram and clonazepam but 
that although he has had some control of the PTSD symptoms, 
he has not had a remission of those symptoms and continues to 
have moderate degree of PTSD symptoms.  The examiner noted 
depression manifest by sleep disturbance, some persistent 
guilt, low energy, no suicidal thoughts.  The examiner noted 
that the veteran's weight was between 440 and 460 pounds.  
The veteran reported living at home with his wife, his 
daughter, his grandson, his daughter's boyfriend, and his 
daughter's friend.  The examiner noted that the veteran was 
able to function socially at veterans' reunion but isolates 
when there is a crowd.  Psychiatric examination revealed 
normal speech, appropriate and full affect, fearful mood 
(that he might lose his VA benefits), oriented to person, 
place, and time, his thought process was rambling and 
circumstantiality, there were no delusions, hallucinations, 
or homicidal or suicidal ideation.  The examiner noted sleep 
impairment.  There was no inappropriate behavior, 
obsessive/ritualistic behavior, or panic attacks.  Memory was 
noted to be normal.  

The veteran reported intrusive recollections occur on average 
about 4 times per month, nightmares each night, episodes that 
sound like amnestic periods.  He reported reminders that 
cause him emotional distress, avoidance including crowds, 
sitting with his back to the wall, and Fourth of July.  The 
veteran reported that he was able to function at reunion and 
looks forward to them because he does not feel vulnerable 
there.  Interests include cataloging thousands of 
country/western music compact discs and doing crossword 
puzzles, collecting eagles and knives.  The veteran reported 
the inability to have loving feeling and noted that he can 
have positive feeling when he is at reunion with combat 
buddies.  The veteran reported plans for the future.  The 
veteran also reported impaired sleep (about 8 hours of 
interrupted sleep) and no concentration problems.  The 
examiner placed the severity of the veteran's PTSD at the 
severe end of the moderate range.  The examiner noted that 
the PTSD and depression symptoms were intertwined in 
symptomatology and could not be separated without resorting 
to speculation.  Thus, a GAF of 51 was assessed.  The 
examiner noted that the veteran's condition has been 
persistent and was likely to remain at the current level.  
The examiner noted that the veteran's PTSD symptoms did not 
result in deficiencies in judgment, thinking, family 
relations, work, mood, or school and did not result in total 
occupational and social impairment.  The examiner noted that 
the veteran's PTSD symptoms were at a level that would cause 
reduced reliability in productivity if he were to attempt to 
gain full employment.

In October 2008, the veteran was screened for suicide by 
nurse practitioner (NP).  The NP noted that the veteran was 
feeling hopeless about present/future but that he was not 
sure why, that he had thoughts of taking his life off and on 
weekly, with no plan or attempts.  The veteran reported that 
his mood was depressed and sometimes irritable.  He stated 
that he was having problems at home with his daughter and 
that he was having problems sleeping, problems with 
nightmares, and admitted to hopeless feelings at times.  The 
veteran admitted to some suicidal thoughts but with no 
specific plans.  The veteran's hygiene was good, his mood was 
depressed and angry at times, and his affect was appropriate 
and variable.  Language and thought were normal.  A GAF of 52 
was assigned.

As noted above, Global Assessment Functioning (GAF) scores 
assigned during VA outpatient treatment from December 1997 to 
December 2008 range from 51 to 75.  GAF scores of 65, 60, and 
51 were assigned on VA examinations in July 1988, June 2002, 
and September 2008, respectively.  A GAF of 44 was assigned 
in January 2002 by a private psychiatrist.  


A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  A GAF score of 71 to 80 is assigned if 
symptoms are present they are transient and expectable 
reactions to psychosocial stresses; no more than slight 
impairment in social, occupational, or school functioning.  A 
GAF score of 61 to 70 is assigned for some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF score of 51 to 
60 is assigned for moderate symptoms or any moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 is assigned for serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  See DSM-IV at 44-47. 


While the record indicates periodic fluctuation of PTSD 
symptoms and GAF scores, in whole, the veteran has relatively 
continually displayed symptoms indicative of deficiencies in 
occupational and social impairment in most areas specified by 
the rating schedule, including inability to establish and 
maintain effective relationships.

The evidence indicates that the veteran maintained a stable 
28 year marriage from 1970 until his wife died in 1998, that 
he maintained some type of relationship with his daughter and 
his grandson, and that he remarried in 2003.  However, the 
evidence also indicates that he is isolative and reclusive, 
having no close friends, and participating in no activities 
or social events except for doctors' appointments, therapy 
sessions, and veterans' reunions.

In addition, the record is replete with reports of suicidal 
ideation although since the veteran filed his claim there has 
never been any intent or plan noted.  Further, the veteran 
has consistently exhibited depression and been noted to 
neglect himself including neglect of personal appearance and 
hygiene.  

Therefore, by resolving all doubt in favor of the veteran, 
the Board finds that the veteran's symptoms exceed the 
criteria for the 50 percent rating and more nearly 
Approximate the criteria for the 70 percent rating.  However, 
they do not approach the severity contemplated for the 100 
percent rating.  As set forth above, the criteria for a 100 
percent rating are met when the veteran experiences total 
occupational and social impairment, which is clearly not 
demonstrated in this case.  

There has never been any indication of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation as to 
time or place, or memory loss for names of close relative, 
own occupation or own name.  While the veteran has reported 
remote suicidal ideation, he denied current suicidal 
ideation.  

Upon consideration of all of the relevant current evidence of 
record, and resolving all doubt in favor of the veteran, the 
Board finds that the veteran's PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas; but is not manifested by total occupational and social 
impairment.

Accordingly, the record supports a grant of a 70 percent 
rating for PTSD, for the entire appeal period, but no higher. 


ORDER

Entitlement to an initial evaluation of 70 percent, but not 
greater, for PTSD is granted subject to the law and 
regulations governing the payment of monetary benefits



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


